DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 11/09/2022.
Claim(s) 11-18, 27-30 are withdrawn from consideration.
Claim(s) 1-10, 19-26 is/are currently presenting for examination.
Claim(s) 1, 19 is/are independent claim(s).
Claim(s) 1-2, 4-5, 8-10, 19-20, 22, 24-26 is/are rejected.
Claim(s) 3, 6-7, 21, and 23 is/are objected to.
This action has been made NON-FINAL.

Claim Objections
Claim 26 is objected to because of the following informalities:  the words “wave form” in the claim should be changed to “waveform”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 8-10, 19-20, 22, 24, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US_20190334751_A1_Liu.
Regarding claim 1, Liu discloses a method of wireless communication, comprising: receiving, by a first user equipment (UE), a first indication of a first waveform, of a plurality of waveforms, to be used for one or more downlink communications associated with the first UE (Liu figure 1, step 101, and paragraphs 58, 69-70); receiving, by the first UE, a second indication of a second waveform, of the plurality of waveforms, associated with downlink communications of a second UE (Liu paragraph 70, “…to improve performance, the UE may need to obtain a waveform and an antenna port number of paired UE. The paired UE is other UE scheduled on a same time-frequency resource location as the UE…The network device adds the waveform and/or the antenna port number of the paired UE to DCI sent to the UE…”); receiving, by the first UE, the one or more downlink communications using the first waveform (Liu paragraph 120, “…On a downlink, an antenna receives a downlink signal transmitted by the base station in the foregoing embodiment. The transceiver 1801 adjusts (for example, performs filtering, amplification, down-conversion, and digitization on) the signal received from the antenna, and provides an input sample. …”, and figure 1, paragraph 117); and processing, by the first UE, the one or more downlink communications based at least in part on the second indication of the second waveform (Liu paragraph 70, the UE performs interference estimation and cancellation for the downlink transmission based on the waveform information of the paired UE received from the network device).
Regarding claim 2, Liu discloses the method of claim 1, wherein processing the one or more downlink communications comprises: processing the one or more downlink communications using interference cancellation based at least in part on the second indication of the second waveform associated with the downlink communications of the second UE (Liu paragraph 70, the UE performs interference estimation and cancellation for the downlink transmission based on the waveform information of the paired UE received from the network device).
Regarding claim 4, Liu discloses the method of claim 1, wherein the first indication includes a waveform identifier that identifies the first waveform (Liu figure 1, step 101, and paragraphs 58, 69-70).
Regarding claim 8, Liu discloses the method of claim 1, wherein the first waveform is used for a first transmission layer, and wherein the second waveform is used for a second transmission layer (Liu figure 1, step 101, and paragraph 70, different antenna port scheduling will have different transmission layer).
Regarding claim 9, Liu discloses the method of claim 1, wherein the first waveform is a discrete Fourier transform spread orthogonal frequency division multiplexing (DFT-s-OFDM) waveform or a cyclic prefix orthogonal frequency division multiplexing (CP-OFDM) waveform (Liu paragraph 65, DFT-s-OFDM).
Regarding claim 10, Liu discloses the method of claim 1, wherein the first waveform is used to transmit the one or more downlink communications on a first layer to the first UE, and wherein the second waveform is used to transmit the downlink communications on a second layer to the second UE (Liu figure 1, step 101, and paragraph 70, different antenna port scheduling will have different transmission layer, and paragraph 120, “…On a downlink, an antenna receives a downlink signal transmitted by the base station in the foregoing embodiment. The transceiver 1801 adjusts (for example, performs filtering, amplification, down-conversion, and digitization on) the signal received from the antenna, and provides an input sample. …”,).
Regarding claim 19, Liu discloses the limitations as set forth in claim 1, and Liu further discloses a first user equipment (UE) for wireless communication, comprising: memory; and one or more processors coupled to the memory (Liu figure 18).
Regarding claim 20, Liu discloses the limitations as set forth in claim 2.
Regarding claim 22, Liu discloses the limitations as set forth in claim 4.
Regarding claim 24, Liu discloses the first UE of claim 19, wherein the first waveform is a discrete Fourier transform spread orthogonal frequency division multiplexing (DFT-s-OFDM) waveform (Liu paragraph 65, DFT-s-OFDM).
Regarding claim 26, Liu discloses the limitations as set forth in claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20190334751_A1_Liu in view of US_20190173712_A1_Yamamoto.
Regarding claim 5, Liu discloses the method of claim 1, but does not explicitly disclose wherein the first indication identifies one or more configuration parameters that correspond to the first waveform.
Yamamoto discloses wherein the first indication identifies one or more configuration parameters that correspond to the first waveform (Yamamoto paragraph 86, “… determines a signal waveform configuration for downlink reception (e.g., processing corresponding to Pre-IFFT processing and Post-IFFT processing in base station 100) based on the information about the downlink signal waveform indicated by base station 100 (control section 101) and outputs the configuration information indicating the determined signal waveform configuration (processing contents) to extraction section 211…”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Yamamoto’s determines a signal waveform configuration for downlink reception based on the information about the downlink signal waveform indicated by base station in Liu’s system to process the waveform properly. This method for improving the system of Liu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Yamamoto. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu and Yamamoto to obtain the invention as specified in claim 5.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20190334751_A1_Liu in view of US_20190327685_A1_Zhao.
Regarding claim 25, Liu discloses the first UE of claim 19, but does not discloses wherein the second waveform is a cyclic prefix orthogonal frequency division multiplexing (CP-OFDM) waveform.
Zhao discloses wherein the second waveform is a cyclic prefix orthogonal frequency division multiplexing (CP-OFDM) waveform (Zhao paragraph 113).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zhao’s the waveform can be a CP-OFDM or DFT-s-OFDM waveform in Liu’s system to facilitate scheduling of users that use the two waveforms in a multi-user multiplexing scenario (Zhao paragraph 113). This method for improving the system of Liu was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhao. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu and Zhao to obtain the invention as specified in claim 25.

Allowable Subject Matter
Claims 3, 6-7, 21, and 23 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471